In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Milano, J.), dated July 28, 1998, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
*416The defendant established its entitlement to summary judgment by demonstrating that its product was not a proximate cause of the plaintiffs injuries, an essential element of her causes of action to recover damages for negligence and products liability (see, Olsovi v Salon DeBarney, 118 AD2d 839). In opposition to the defendant’s motion, the plaintiff failed to come forward with evidence sufficient to raise a triable issue of fact regarding causation. Consequently, the Supreme Court erred in denying the motion.
The defendant’s remaining contention is without merit. Altman, J. P., Friedmann, McGinity and Schmidt, JJ., concur.